Citation Nr: 0521525	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  01-09 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from May 1943 to March 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 2001 rating decision of the 
Nashville, Tennessee, Department of Veterans Affairs (VA) 
Regional Office (RO).  

This case was before the Board previously in May 2003 when it 
was remanded for additional development.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  38 C.F.R. §§ 3.304(f), 4.125 (2004).

The veteran provided letters in December 2001 and October 
2002 detailing his alleged stressors. In summary, he claims 
that he served as a rifleman, assistant squad leader, and 
squad leader, being promoted to buck sergeant, and that he 
was exposed to approximately four months of combat (from 
March to July 1945) while serving with Troop D, 6981st 
Infantry Rifle Company of the 42nd Cavalry Squadron.

The veteran's DD Form 214 shows that his military 
occupational specialty (MOS) was supply clerk; that his last 
assignment was to the 698th 1st [sic] Rifle Company, 42nd 
Cavalry, and that he participated in the Normandy, Northern 
France and Central Europe campaigns.  A Certificate of 
Honorable Discharge shows that the claimant was a sergeant 
with the 698th Rifle Company, 42nd Cavalry, at the time of 
service discharge.  The veteran's actual personnel records 
are not available, but these documents do generally confirm 
the veteran's reported service.  Further, additional service 
personnel records for the veteran are not obtainable, and it 
is presumed that they were destroyed in a fire at the 
National Personnel Records Center in 1973.  There is a 
heightened obligation to explain findings and to carefully 
consider the benefit of the doubt rule in cases such as this.  
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection, but rather increases VA's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the claimant.  See Russo v. 
Brown, 9 Vet. App. 46 (1996).

With respect to the existence of a stressor, the United 
States Court of Appeals for Veterans Claims (Court) has held 
that corroboration of every detail of a stressor under such 
circumstances, such as the claimant's own personal 
involvement, is not necessary.  See Suozzi v. Brown, 10 Vet. 
App. 307 (1997).  Where a claimant asserts that he was 
exposed to enemy attacks during the period he was stationed 
with a particular unit, independent descriptions of rocket or 
mortar attacks when he was stationed with that unit or in 
that location would, when viewed in the light most favorable 
to him, objectively corroborate his claim of having 
experienced such attacks.  Pentecost v. Principi, 16 Vet. 
App. 124 (2002).  In other words, even if unit records do not 
specifically state that the claimant was present during the 
rocket attacks, the fact that he was stationed with a unit 
that was present when such attacks occurred would strongly 
suggest that he was, in fact, exposed to the attacks.

In April 2005 the U.S. Armed Services Center for Research of 
Unit Records (USASCRUR) wrote in response to a request from 
the RO that no unit records were available for the 698th, 1st 
Rifle Company but that the unit history submitted by the 42nd 
Cavalry Reconnaissance Squadron for the period from March 1, 
1945, to May 31, 1945, documented enemy activity and 
casualties.

The Board does not need at this time to specifically 
determine whether the veteran's reported stressors have been 
corroborated or whether the veteran engaged in combat with 
the enemy because the veteran has not been provided VA 
examination to determine whether he, in fact, has PTSD, and 
there is no diagnosis of PTSD already in the record.  The 
duty to assist includes providing a medical examination or 
obtaining a medical opinion when such is necessary to make a 
decision on the claim.  In this case, the veteran's 
complaints are at least consistent with PTSD symptomatology, 
and a diagnosis of acute stress disorder was rendered in 
2001.  The response from the USASCRUR, especially with 
consideration of the Court's decision in Pentecost, certainly 
provides sufficient support to justify additional development 
of the veteran's claim to determine whether the veteran's 
psychiatric symptoms support a diagnosis of PTSD based on the 
experiences described in his October 2002 statement.  
Therefore, the veteran should be provided an examination.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.


1.  Schedule the veteran for a VA initial 
PTSD examination to determine whether the 
veteran has PTSD based on the experiences 
described in his October 2002 statement.  
All indicated tests, including 
appropriate psychological studies with 
applicable subscales, must be conducted.

The claims folder, including the 
veteran's October 2002 statement 
describing his stressors pertaining to 
combat in March to May 1945, should be 
provided to the examiner for review.  The 
examiner must state in the examination 
report that the claims folder has been 
reviewed.

The examiner must express an opinion as 
to whether it is "more likely than not" 
(likelihood greater than 50%), "at least 
as likely as not" (50%), or "less 
likely than not" (less than 50% 
likelihood) that the veteran has PTSD 
that is based upon his engagement in 
combat with the enemy, or his exposure to 
combat situations, in March to May 1945.  
A complete rationale should be provided 
for any opinion or conclusion.

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of the conclusion (e.g., 
diagnosis, etiology) as it is to find 
against the conclusion.

2.  After the development requested above 
has been completed to the extent 
possible, review the record again.  If 
the benefit sought on appeal remains 
denied, furnish a supplemental statement 
of the case to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


